IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT



                              No. 95-6878




IN RE:

            CITY OF MOBILE,

                                                 Petitioner.




 On Petition for Writ of Mandamus to the United States District
           Court for the Southern District of Alabama


                         (January 31, 1996)

Before HATCHETT, COX and BIRCH, Circuit Judges.

HATCHETT, Circuit Judge:

       This case is before the panel on a petition for writ of

mandamus.    We direct the district court to reconsider its

decision.
                              BACKGROUND

       On June 29, l993, Melvin Thornton, Sr. sustained serious

injuries when a vehicle driven by Michael Kahalley struck his

car.    At the time of the collision, officers of the Mobile,

Alabama Police Department were engaged in a high-speed chase of

Kahalley.    On September 20, l993, Thornton and family members
(respondents) filed suit in Alabama state court against Kahalley,

the City of Mobile, Police Officer David Preston and various

fictitious parties.   The suit alleged negligence, wantonness, and

dram shop liability causes of actions under Alabama state law.

On June l4, l995, respondents filed a fourth amended complaint

adding a cause of action under 42 U.S.C. § l983 for violation of

rights under the Fourth, Eighth, and Fourteenth Amendments to the

United States Constitution.    Originally, the case was set for

trial in state court on June 26, l995; it was continued, however,

until November 5, l995.    On June 27, l995, petitioners, with the

exception of Kahalley, removed the case to federal court pursuant

to 28 U.S.C. § l44l(b) and (c).

     Respondents moved to remand the entire case to state court.

The district court in the Southern District of Alabama granted

the motion remanding the entire case, including the section l983

claim, to state court.    In support of its order, the district

court relied on 28 U.S.C. § l367(c)(2) and (c)(4).    Petitioners

request that this court issue a writ of mandamus ordering the

district court to retain and hear the entire case.
                           CONTENTIONS

     Petitioners contend that the district court erred in

remanding the entire case to state court and assert that the

district court should have retained all of the claims.

Petitioners contend that the language of 28 U.S.C. § l367(c) is

clear and unequivocal and only empowers a district court to
decline supplemental jurisdiction.    Petitioners argue that this


                                  2
court should adopt the reasoning of Borough of West Mifflin v.

Lancaster, 45 F.3d 780 (3d Cir. l995), which prohibited a

district court from remanding a properly removed federal claim to

state court.

     Respondents contend that remanding an entire case, including

a properly removed federal claim, is appropriate under section

l367(c)(2) where the state claims substantially predominate over

federal claims.    Respondents argue that the district court

correctly found that the state law issues substantially

predominated over the federal issues.     Respondents also contend

that under section l367(c)(4), the district court properly

remanded the entire case to state court because other compelling

reasons exist to remand.    Alternatively, respondents contend that

the district court could have remanded the entire case under

section l44l(c).
                                ISSUE

     The sole issue we address is whether, under 28 U.S.C. §

l367(c), a district court has discretion to remand to state court

a case that includes a properly removed federal claim.
                             DISCUSSION

     Initially we note that when a district court remands a case

based on reasons not authorized in 28 U.S.C. § 1447(c), we have

jurisdiction to review such an order on a petition for writ of

mandamus.   In re Surinam Airways Holding Co., 974 F.2d 1255, 1257

(11th Cir. 1992).




                                  3
     Section l367(c) cannot be fairly read as bestowing on

district courts the discretion to remand to a state court a case

that includes a properly removed federal claim.   Borough of West

Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir. l995).     According

to section l367(a), "in any civil action of which the district

courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so

related to the claims in the action within such original

jurisdiction that they form part of the same case or

controversy."   28 U.S.C.A. § l367(a) (West l993).   Under section

l367(c), district courts have the discretion to refuse to

exercise supplemental jurisdiction.   The section provides that

     district courts may decline to exercise supplemental
     jurisdiction over a claim under subsection (a) if --

     (l) the claim raises a novel or complex issue of state law;
     (2) the claim substantially predominates over the claim or
     claims over which the district court has original
     jurisdiction;

     (3) the district court has dismissed all claims over which
     it has original jurisdiction, or

     (4) in exceptional circumstances, there are other compelling
     reasons for declining jurisdiction.

28 U.S.C.A. § 1367(c) (West 1993) (emphasis added).

     In this case, the district court acknowledged that the terms

of section l367(c) do not expressly authorize it to remand a

federal claim to state court, but the court found support for

doing so in the doctrine of pendent jurisdiction as construed in

Carnegie Melon Univ. v. Cohill, 484 U.S. 343 (l988).     While we

accept the district court's conclusion that section l367 is


                                 4
rooted in the doctrine of pendent jurisdiction, we reject its

interpretation of Carnegie Melon as allowing federal courts to

remand properly removed federal claims to state courts.     In

Carnegie Melon, the Court addressed the issue of "whether a

federal district court has discretion under the doctrine of

pendent jurisdiction to remand a properly removed case to state

court when all federal-law claims in the action have been

eliminated and only pendent state-law claims remain."     Carnegie

Mellon, 484 U.S. at 345.    The Court concluded that a district

court has discretion to remand pendent claims to state court when

doing so furthers the principles of judicial economy,

convenience, fairness, and comity.    Carnegie Mellon, 484 U.S. at

357.    The district court in this case relied upon sections

1367(c)(2) and (c)(4) in concluding that it could remand the

entire case including the federal claim to state court.

       The district court exceeded its discretionary authority in

remanding the entire case pursuant to section 1367(c)(2) and

(c)(4) because it remanded the case on grounds not provided for

in the controlling statute.    See Thermatron Products v.
Hermansdorfer, 423 U.S. 336, 351 (l976) (finding that a district

court exceeded its authority in remanding a case for reasons not

provided for in 28 U.S.C. § l447(c)).    While the district court

in this case outlined ostensibly compelling reasons for remanding

the entire case, we find no support for the district court's

decision in section l367(c), its legislative history, or relevant




                                  5
case law.1   As the Supreme Court stated in Thermatron Products,

"we are not convinced that Congress ever intended to extend carte

blanche authority to district courts to revise the federal

statutes governing removal by remanding cases on grounds that

seem justifiable to them but which are not recognized by the

controlling statute."   Thermatron Products, 423 U.S. at 351.

Accordingly, we hold that the district court must retain

jurisdiction over the properly removed federal claim.

     Respondents urge this court to find, as an alternative to

section 1367(c), that the district court had authority under 28

U.S.C.A. § 1441(c) to remand the entire action.      We need not

consider this suggestion because we agree with the district

court's conclusion that no separate and independent cause of

action exists under these facts.       Under section 1441(c),

     [w]henever a separate and independent claim or cause of
     action within the jurisdiction conferred by section
     1331 of this title is joined with one or more otherwise
     non-removable claims or causes of action, the entire
     case may be removed and the district court may
     determine all issues therein, or in its discretion, may
     remand all matters in which State law predominates.

28 U.S.C.A. § 1441(c) (West 1994).       The district court correctly

found that the claims here were not separate and independent.

Where both federal and state causes of actions are asserted as a

result of a single wrong based on a common event or transaction,

no separate and independent federal claim exists under section


     1
      For example, in deciding to remand the entire case, the
district court placed great emphasis on the state court's
expenditure of its judicial resources during a two-year period in
pre-trial matters in preparation for the case.

                                   6
1441(c).    American Fire & Casualty Co. v. Finn, 341 U.S. 6, 14

(l95l).    In this case, a single accident occurred, and state and

federal claims were filed based on that accident.   Therefore,

section 1441(c) is not applicable because no separate and

independent claim exists.
                             CONCLUSION

     Because the district court exceeded its authority in

remanding the properly removed federal claim, we direct the

district court to reconsider its decision to remand the entire

case to the state court.
                              REMANDED




                                  7